PER CURIAM.
This is a petition for reinstatement to membership in The Florida Bar.
The Board of Governors of The Florida Bar, in acting on this petition, stated:
“Upon consideration of the referee’s report and record, the referee’s findings and recommendations were confirmed by the Board of Governors. Accordingly, it is recommended that the Petitioner, Benedict A. Silverman, be reinstated to membership in good standing in The Florida Bar.”
The recommendation of the Board of Governors is hereby adopted as the judgment of this Court. Petitioner is hereby reinstated to membership in The Florida Bar.
It is so ordered.
ROBERTS, C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.